Citation Nr: 0810181	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  07-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis, and if so, entitlement to service connection for 
the same. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his friend


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim.  In the April 2007 
statement of the case, the RO reopened the claim and denied 
it on the merits.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
March 2008 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.  Later that same 
month, the Board granted the veteran's motion to advance the 
case on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The merits of the claim of entitlement to service connection 
for arthritis are addressed in the REMAND portion of the 
decision below and the issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for arthritis was denied by rating 
decision in May 1971.  The veteran did not appeal that 
decision. 

2.  Evidence submitted since May 1971 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 1971 rating decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1971).

2.  The evidence added to the record since May 1971 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  As will be discussed below, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claim.  Therefore, a full discussion of whether 
VA met these duties is not needed, as no prejudice could flow 
to the veteran.

The veteran seeks service connection for arthritis affecting 
many joints of his body.  By rating decision in May 1971, 
service connection was denied, as the evidence at that time 
did not show that the veteran had arthritis.  The veteran did 
not appeal that decision.  Applicable law provides that the 
May 1971 decision that was unappealed is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1971).
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 (West 2002). 

The RO reopened the claim by its discussion in the April 2007 
statement of the case.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the appellant's previously and 
finally denied claims).  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

Since the May 1971 decision, the veteran has submitted 
evidence confirming a diagnosis of arthritis and two private 
medical opinions relating that diagnosis to his time in 
service.  The law provides that evidence proffered by the 
veteran to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality.  See Justus 
v. Principi, 3 Vet. App. 510, 512 (1992).  Thus, presuming 
its credibility, this evidence relates directly to the reason 
the veteran's claim was denied previously, while raising a 
possibility of substantiating the clam.  As such, the veteran 
has submitted new and material evidence sufficient to reopen 
his claim.  On that limited issue, the appeal is granted.  
The merits of the claim are discussed below.

ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for arthritis is granted.

REMAND

Additional development is necessary prior to appellate review 
of the merits of this claim.  In his hearing before the 
undersigned, the veteran testified as to receiving in-patient 
treatment at Lackland Air Force Base Hospital during his 
basic training.  He further indicated that he believed his 
current problems stem from that incident.  Service medical 
records do not confirm such treatment at the outset of his 
service.  However, it does not appear that clinical records 
from the hospital itself have been requested.  An effort must 
be made to obtain any outstanding records from the veteran's 
period of service.  
In personal statements throughout his appeal, the veteran has 
referred to his disorder as "rheumatism," though a clinical 
diagnosis of rheumatoid arthritis has not been noted.  In 
fact, current treatment records are unclear as to the nature 
and extent of the veteran's claimed arthritis.  Private 
treatment records note, on occasion, a diagnosis of 
degenerative joint disease, without reference to the 
particular joints involved.  See, e.g., progress note dated 
December 2006.  Records also mention a history of gout.  See 
progress note dated in July 2000.  The veteran's current 
diagnosis is unclear.

The veteran has submitted opinions from his treating primary 
care physician that attempt to link his current disability to 
service.  Particularly, in a December 2006 opinion, the 
physician indicated that the veteran had severe "OJD" in 
his shoulders and knees.  The opinion appeared to link the 
veteran's current "generalized" arthritis to his service, 
though the connection is not clear.  The same physician 
submitted a follow-up opinion in March 2007, which stated 
that the veteran was diagnosed with arthritis of the neck in 
the military and that arthritis had moved to other parts of 
his body.  A diagnosis of arthritis in service, however, is 
not confirmed by the current state of the record.  

Despite the imprecise nature of the evidence submitted, the 
veteran has submitted sufficient evidence to warrant further 
development in the form of an examination and opinion.  See 
38 C.F.R. § 3.159(c)(4) (2007); see also, McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Such must be 
undertaken on remand. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Request from the appropriate source 
CLINICAL RECORDS from the Lackland Air Force 
Base Hospital dating from November 1953 to 
February 1954.

2.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
arthritis disability diagnosed.  The claims 
file must be reviewed in conjunction with the 
exam.  All diagnostic testing must be conducted 
and the results reported in detail.  Based on 
the exam results and the review of the claims 
file, the examiner is asked to clarify any and 
all diagnoses referable to the veteran's right 
shoulder, cervical and lumbar spine, bilateral 
hips, and bilateral knees.  This must include 
whether the veteran has rheumatoid arthritis, 
gout, or other arthritic condition.  The 
examiner also is asked to render an opinion as 
to whether it is at least as likely as not 
(probability of fifty percent or more) that the 
veteran's current diagnosis is related to his 
documented in-service complaints.  Attention is 
invited to the veteran's tabbed service medical 
records, as well as the tabbed post-service 
documents and private medical opinions.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


